   Case 2:19-cv-00586-MHT-SMD Document 16 Filed 07/14/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHARLES EUGENE MOORE,             )
                                  )
       Plaintiff,                 )
                                  )           CIVIL ACTION NO.
       v.                         )             2:19cv586-MHT
                                  )                  (WO)
WILLIAM STREETER AND JOEY         )
CRAIG,                            )
                                  )
       Defendants.                )

                              JUDGMENT

       In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

       (1) Plaintiff's       objections       (doc.    no.    14)      are

overruled.

       (2) The      United      States        Magistrate       Judge's

recommendation (doc. no. 13) is adopted.

       (3) Plaintiff’s       federal        claims    are    dismissed

without prejudice.

       (4) The   court   declines      to    exercise   jurisdiction

over     plaintiff’s     state-law       claims,      and    they      are
   Case 2:19-cv-00586-MHT-SMD Document 16 Filed 07/14/20 Page 2 of 2



dismissed without prejudice.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 14th day of July, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
